Name: 94/988/EC: Commission Decision of 21 December 1994 amending Decision 94/24/EC drawing up a list of border inspection posts preselected for veterinary checks on products and animals from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  European Union law;  agricultural policy;  trade;  international law;  political framework
 Date Published: 1994-12-31

 Avis juridique important|31994D098894/988/EC: Commission Decision of 21 December 1994 amending Decision 94/24/EC drawing up a list of border inspection posts preselected for veterinary checks on products and animals from third countries (Text with EEA relevance) Official Journal L 378 , 31/12/1994 P. 0054 - 0063 Finnish special edition: Chapter 3 Volume 65 P. 0284 Swedish special edition: Chapter 3 Volume 65 P. 0284 COMMISSION DECISIONof 21 December 1994amending Decision 94/24/EC drawing up a list of border inspection posts preselected for veterinary checks on products and animals from third countries(Text with EEA relevance)(94/988/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 30 thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Decision 92/438/EEC (4), and in particular Article 28 thereof, Whereas Commission Decision 94/24/EC (5) draws up a list of border inspection posts preselected for veterinary checks on products and animals from third countries; Whereas certain border inspection posts have been inspected by the Commission's departments; whereas, in addition, the Member States may propose that new posts be included in the list or that posts included therein be withdrawn; Whereas, in view of the results of the inspections and the proposals by the competent authorities of Belgium, Germany, France, Netherlands and Portugal, Decision 94/24/EC must be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1The Annex to Decision 94/24/EC is hereby amended in accordance with the Annex to this Decision. Article 2This Decision is addressed to the Member States. Done at Brussels, 21 December 1994. For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1992, p. 49. (3) OJ No L 268, 24. 9. 1991, p. 56. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 18, 21. 1. 1994, p. 16. ANNEX >TABLE>>TABLE>